DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 31, 2020. In virtue of this communication, claims 1, 3-6 and 8-18 are currently patentable. Claim 1 has been amended to add claim 2 subject matter, claim 3 is amended to add claim dependency to claim 1 and claim 2 is cancelled. Claim 6 has been amended to add claim 7 subject matter, claim 8 is amended to add claim dependency to claim 6 and claim 7 has been cancelled. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an email conversation with Mr. Joshua Goldberg on March 3, 2021.

3.	The application has been amended to the claims as follows:

1. (Currently Amended) A switch timing controlling circuit, comprising: a first timing controlling circuit and a second timing controlling circuit, wherein the first timing controlling circuit comprises: a first inverting sub-circuit configured to form a first inverting signal that is inverted from an initial signal input from an initial signal terminal; a first delaying sub-circuit configured to delay a time point of the first inverting signal at which the first inverting signal changes from a first level to a second level to form a first delaying signal; and a second inverting sub-circuit configured to form a reset signal that is inverted wherein the first delaying sub-circuit comprises: a first delaying unit-circuit configured to delay the time point of the first inverting signal at which the first inverting signal changes from the first level to the second level to form the first delaying signal; and a first capacitor configured to control, based on a capacitance value of the first capacitor, an amount of time by which the time point of the first inverting signal at which the first inverting signal changes from the first level to the second level is delayed.

2. (Canceled)

3. (Currently Amended) The switch timing controlling circuit of claim [[2]]1, wherein the first delaying sub-circuit further comprises a first resistor for stabilizing an output of the first delaying unit-circuit.

4. The switch timing controlling circuit of claim 1, wherein the second delaying sub-circuit comprises: a second delaying unit-circuit configured to delay the time point of the initial signal at which the initial signal changes from the first level to the second level to form the display control signal; and a second capacitor configured to control, based on a capacitance value of the second capacitor, an amount of time by which the time point of the initial signal at which the initial signal changes from the first level to the second level is delayed.



6. (Currently Amended) A switch timing controlling circuit, comprising: a first inverting sub-circuit, an input terminal of the first inverting sub-circuit being coupled to an initial signal terminal;  a first delaying sub-circuit, an input terminal of the first delaying sub-circuit being coupled to an output terminal of the first inverting sub-circuit; a second inverting sub-circuit, an input terminal of the second inverting sub-circuit being coupled to an output terminal of the first delaying sub-circuit, and an output terminal of the second inverting sub-circuit being coupled to a first output terminal of the switch timing controlling circuit; and a second delaying sub-circuit, an input terminal of the second delaying sub-circuit being coupled to the initial signal terminal, an output terminal of the second delaying sub-circuit being coupled to a second output terminal of the switch timing controlling circuit, wherein the first delaying sub-circuit and the second delaying sub-circuit are each configured to delay a time point of a respective signal at which the signal changes from a first level to a second level, the first level is an inactive level of an initial signal input from the initial signal terminal, and the second level is an active level of the initial signal, wherein the first delaying sub-circuit comprises a first delaying unit-circuit and a first capacitor, an input terminal of the first delaying unit-circuit is coupled to the output terminal of the first inverting sub-circuit, an output terminal of the first delaying unit-circuit is coupled to the input terminal of the second inverting sub-circuit, a control terminal of the first delaying unit-circuit is coupled to a first terminal of the first capacitor, and a second terminal of the first capacitor is coupled to a ground terminal.

7. (Canceled)

[[7]] 6, wherein
the first delaying sub-circuit further comprises a first resistor coupled between the output terminal of the first delaying unit circuit and a power supply voltage terminal.

9. The switch timing controlling circuit of claim 6, wherein the second delaying sub-circuit comprises a second delaying unit-circuit and a second capacitor, an input terminal of the second delaying unit circuit is coupled to the initial signal terminal, an output terminal of the second delaying unit-circuit is coupled to a second output terminal of the switch timing controlling circuit, a control terminal of the second delaying unit-circuit is coupled to a first terminal of the second capacitor, and a second terminal of the second capacitor is coupled to a grounding terminal.  

10. The switch timing controlling circuit of claim 9, wherein the second delaying sub-circuit further comprises a second resistor coupled between the output terminal of the second delaying unit-circuit and a power supply voltage terminal.

11. The switch timing controlling circuit of claim 6, wherein the first inverting sub-circuit comprises a first transistor and a second transistor, a gate electrode of the first transistor is coupled to the initial signal terminal, a first electrode of the first transistor is coupled to a power supply voltage terminal, and a second electrode of the first transistor is coupled to the input terminal of the first delaying sub-circuit,
a gate electrode of the second transistor is coupled to the initial signal terminal, a first electrode of the second transistor is coupled to the input terminal of the first delaying sub-circuit, and a second electrode of the second transistor is coupled to a ground terminal, and the first transistor is one of an N-type 

12. The switch timing controlling circuit of claim 6, wherein the second inverting sub-circuit comprises a third transistor and a fourth transistor, a gate electrode of the third transistor is coupled to the output terminal of the first delaying sub-circuit, a first electrode of the third transistor is coupled to a power supply voltage terminal, and a second electrode of the third transistor is coupled to the first output terminal, a gate electrode of the fourth transistor is coupled to the output terminal of the first delaying sub-circuit, a first electrode of the fourth transistor is coupled to the first output terminal, and a second electrode of the fourth transistor is coupled to a ground terminal, and the third transistor is one of an N-type transistor and a P-type transistor, and the fourth transistor is the other of the N-type transistor and the P-type transistor.

13. A switch timing controlling method, the switch timing controlling method being applied to the switch timing controlling circuit of claim 1, the switch timing controlling method comprising: inputting the initial signal through the initial signal terminal, forming the first inverting signal by inverting the initial signal by the first inverting sub-circuit, forming the first delaying signal by delaying, by the first delaying sub-circuit, the time point of the first inverting signal at which the first inverting signal changes from the first level to the second level, forming the reset signal by inverting the first delaying signal by the second inverting sub-circuit, and outputting the reset signal; and forming the display control signal by delaying, by the second delaying sub-circuit, the time point of the initial signal at which the initial signal changes from the first level to the second level, and outputting the display control signal.  



15. A display device, comprising the switch timing controlling circuit of claim 1.  

16. The display device of claim 15, wherein the display device is an on-vehicle display device, and a control terminal of the on-vehicle display device is coupled to the initial signal terminal.  

17. A display device, comprising the switch timing controlling circuit of claim 6.

18. The display device of claim 17, wherein the display device is an on-vehicle display device, and a control terminal of the on-vehicle display device is coupled to the initial signal terminal.
 
END 

Allowable Subject Matter
Claims 1, 3-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Li et al. (US 20170076680 A1) in view Wang et al (US 20160246418 A1) in further view of Kim et al (US 20070216634 A1) discloses a shift register unit includes a pull-down maintenance module configured to pull down potentials at a pull-up node and a gate signal output end; a reset module configured to, at a touch stage within one frame of time, reset a potential of a signal from the gate signal output end to a potential of a fourth signal; a first signal output control module configured to, at a display stage within one frame of time, control a first signal output end to output a first common electrode signal, and at the touch stage within one frame of time, control the first signal output end to output a first signal input in the first signal input end. The first signal is a signal inputted at the touch stage to a common electrode connected to the shift register unit. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a switch timing controlling circuit, comprising: a first timing controlling circuit and a second timing controlling circuit, wherein the first timing controlling circuit comprises: a first inverting sub-circuit configured to form a first inverting signal that is inverted from an initial signal input from an initial signal terminal; a first delaying sub-circuit configured to delay a time point of the first inverting signal at which the first inverting signal changes from a first level to a second level to form a first delaying signal; and a second inverting sub-circuit configured to form a reset signal that is inverted from the first delaying signal; the second timing controlling circuit comprises: a second delaying sub-circuit configured to delay a time point of the initial signal at which the initial signal changes from the first level to the second level to form a display control signal, wherein the first level is an inactive level of the initial signal, and the second level is an active level of the initial signal, wherein the first delaying sub-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624